                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE DIVISION

  UNITED STATES OF AMERICA                              )
                                                        )
              v.                                        )               2:19-CR-96
                                                        )               JUDGE GREER
  AMY LAURA LEONARD                                     )


                      GOVERNMENT=S MOTION FOR PROTECTIVE ORDER
                             FOR DISCOVERY DISCLOSURE

         The United States of America, by and through the United States Attorney for the Eastern

  District of Tennessee, pursuant to Federal Rule of Criminal Procedure 16(d), applies for a

  Protective Order to limit the further disclosure of discovery materials containing confidential

  information provided to defense counsel in this case. In support of this Motion, the United

  States would show that:

         1.        The documents to be provided as discovery and in preparation for trial in this case

  include electronic copies of documents, which contain confidential information protected by

  court rule, Rule 49.1 of the Federal Rules of Criminal Procedure, including dates of birth, home

  addresses, social security numbers, financial records, and documents containing other personal

  identifying information. Pursuant to the Court’s order in United States v. Gerald Horner, Case

  No. 2:12-CR-105, Document 108, the United States will provide the discovery materials un-

  redacted.

         2.        Counsel for defendant is not willing to sign a discovery disclosure agreement,

  thus the United States seeks an appropriate Protective Order from the court relating to the

  discovery containing confidential information protected by Rule 49.1 of the Federal Rules of



                                                    1



Case 2:19-cr-00096-JRG-CRW Document 267 Filed 02/26/20 Page 1 of 3 PageID #: 370
  Criminal Procedure, including dates of birth, home addresses, social security numbers, financial

  records, and documentS containing other personal identifying information.

         3. The United States requests that a Protective Order be issued to guard against

  dissemination of the confidential information and other sensitive personal data contained in

  materials which will be provided to defense counsel as discovery, pursuant to Rule 16 or for use

  at trial. In particular, the United States requests an Order directing that before defense counsel

  disseminates or otherwise discloses to any person, including the attorney’s client, discovery

  materials or materials provided in preparation for trial which contain confidential information

  which is referenced in Federal Rules of Criminal Procedure 49.1, defense counsel shall redact

  that information from any copies and shall not otherwise disclose that confidential or personal

  identifying information.

         4. The United States recognizes that the attorney may provide un-redacted copies or

  otherwise disclose such information to investigators or experts retained by the attorney. The

  United States would request the Court’s order instruct the attorney upon any dissemination of the

  materials and information containing confidential information to inform the recipient as to the

  existence of the Protective Order and the requirement to maintain the confidentiality of the

  information conveyed.

         5. The United States further requests that, should the attorney believe it necessary to

  furnish un-redacted copies of discovery to anyone else or to otherwise disclose confidential

  information or personal identifying information as described in Rule 49.1 to any other person,

  the attorney be required to file a motion with the Court requesting permission to do so, only after

  giving the person to whom that information applies notice of the motion and the date the motion

  will be presented to the judge.

                                                   2



Case 2:19-cr-00096-JRG-CRW Document 267 Filed 02/26/20 Page 2 of 3 PageID #: 371
         6. A copy of this court=s Protective Order will be provided as part of the disclosure of

  the discovery material to the defendant’s counsel.

         WHEREFORE, the United States respectfully requests that the Court issue the Protective

  Order submitted herewith.

         Respectfully submitted this the 26th day of February, 2020.

                                               J. DOUGLAS OVERBEY
                                               United States Attorney


                                       By:      s/ Thomas A. McCauley
                                               THOMAS A. MCCAULEY
                                               Assistant U.S. Attorney, TN Bar#035250
                                               220 W Depot Street, Suite 423
                                               Greeneville, TN 37743
                                               423/639-6759
                                               Thomas.McCauley@usdoj.gov




                                                  3



Case 2:19-cr-00096-JRG-CRW Document 267 Filed 02/26/20 Page 3 of 3 PageID #: 372
